—Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered July 7, 1999, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the seventh degree (two counts).
Defendant pleaded guilty to two counts of criminal sale of a controlled substance in the third degree and two counts of criminal possession of a controlled substance in the seventh degree. Although defense counsel and the People offered a joint recommendation that defendant be sentenced to 5 to 15 years in prison, County Court ultimately imposed a prison term of 6 to 18 years. Defendant appeals, contending that the court abused its discretion by imposing a harsh and excessive sentence. The record establishes that the court, not bound by the sentencing recommendation, considered all relevant factors, including defendant’s lack of remorse, prior to imposing the sentence. We, accordingly, find no abuse of discretion and reject defendant’s assertion that the sentence imposed was harsh and excessive (see, People v Hope, 274 AD2d 673, lv denied 95 NY2d 890).
Cardona, P. J., Crew III, Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.